DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Status of Claims 
2.	Amendments to claim 1 have been entered on the above-identified application. Claim 10 is canceled. New claims 28 and 29 have been added. 
Claims 1-9 and 11-29 are pending of which claims 13-27 are withdrawn and claims 1-9, 11, 12, 28, and 29 are under consideration. 

3.	This application is in condition for allowance except for the presence of claims 13-27 directed to an invention non-elected with traverse in the reply filed on June 16, 2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites an object comprising: a blend of (i) a phenol-containing polymer and (ii) a nitrile butadiene rubber; and (iii) substantially spherical particles having a zerovalent metal composition, wherein said particles are in admixed form within said blend or said particles are a coating on a surface of said object wherein said blend defines a shape of said object; wherein said phenol-containing polymer is present in an amount of at least 5 wt% and up to about 95 wt% by total weight of components (i) and (ii).

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHEEBA AHMED/Primary Examiner, Art Unit 1787